DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election of a battery electrochemical device comprising a negative electrode comprising a carbon material comprising graphite and further comprising silicon and an electrolytic solution comprising a compound represented by following Formula (1) where R2 = F and R1=R3 = an alkyl group; R4 represents an alkylene group and R5 represents an organic group represented by Formula (2) where R6 = R7 = an alkyl group in the reply filed on 8-3-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7 of copending Application No. 16/615,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/615,666 claims in claims 1 and 7, an electrolytic solution comprising a compound represented by the Formula (1) and a compound represented by Formula (2): 
 
    PNG
    media_image1.png
    192
    651
    media_image1.png
    Greyscale

wherein the total content of the compound represented by Formula (1) and the compound represented by Formula (2) is 10% by mass or less based on the total amount of the electrolytic solution and further claims in in claim 4 wherein R10 is a group 
    PNG
    media_image2.png
    151
    633
    media_image2.png
    Greyscale
and claims in claim 6, wherein at least 1 of R6 to R8 is a fluorine atom.  Application No. 16/615,666 claims in claims 8-12, an electrochemical device comprising a positive electrode, a negative electrode comprising a carbon material comprising graphite and further comprising a material comprising at least one element of the group consisting of silicon and tin and the electrolytic solution according to claim 1 and where the electrochemical device is a nonaqueous electrolytic solution secondary battery or a capacitor.          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pena Hueso et al. (US 2017/0301953) teaches on page 10 in Table 2, an electrochemical device comprising an electrolyte composition comprising a solvent comprising more than 10% by mass of F1S3MA having the Formula (F)(CH3)(CH3)-Si-CH2CH2CH2-N-(CH3)(CH3). Thus teaching the use as the solvent and not as an additive in an amount of 0.001-10% by mass based on the total amount of the THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727